DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  this claim is dependent on itself. It appears that this claim was intended to depend from claim 15, and will be treated as such for purposes of examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kando (US 2015/0028720) in view of Kimura et al. (US 2014/0152146).
With respect to claim 1, Kando discloses an elastic wave device (Fig 1A), the elastic wave device comprising: a support substrate (item 2); an acoustic reflective layer laminated directly or indirectly on the support substrate (Fig 1); a piezoelectric body (item 5) laminated directly or indirectly on the acoustic reflective layer (Fig 1); and an IDT electrode (item 6) disposed directly or indirectly on the piezoelectric body (Fig 1); wherein the acoustic reflective layer includes: at least one low acoustic impedance layer (item 4) with an acoustic impedance that is relatively low (Paragraph 10); and at least one high acoustic impedance layer (item 3) with an acoustic impedance that is higher than the at least one low acoustic impedance layer (Paragraph 11); in the acoustic reflective layer, T1 + T2 is between about 0.40 and about 0.60 inclusive in at least one portion in which the at least one low acoustic impedance layer is adjacent to the at least one high acoustic impedance layer in a laminating direction (Paragraphs 10-11), where T1 is a thickness of the at least one low acoustic impedance layer and T2 is a thickness of the at least one high acoustic impedance layer, the thickness of the at least one low acoustic impedance layer being normalized by a thickness-direction component of a wavelength of a traverse bulk wave propagating in the at least one low acoustic impedance layer at an operating frequency of the elastic wave device, the thickness of the at least one high acoustic impedance layer being normalized by a thickness-direction component of a wavelength of a traverse bulk wave propagating in the at least one high acoustic impedance layer at the operating frequency of the elastic wave device; and T1/(T1 + T2) is between about 0.35 and about 0.65 inclusive (Paragraphs 10-11).
Kando does not disclose that the elastic wave device uses a S0 mode of a plate wave.
Kimura et al. teaches a piezoelectric elastic wave device in which the elastic wave device uses a S0 mode of a plate wave (Paragraph 11).
Before the effective-filing, it would have been obvious to one of ordinary skill in the art to combine the S0 mode of Kimura et al. with the elastic wave device of Kando for the benefit of selecting from known operational modes of elastic wave devices (Paragraph 11 of Kimura et al.).
With respect to claim 2, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 1. Kando discloses that the elastic wave device is an elastic wave resonator, and the operating frequency of the elastic wave device is a resonant frequency of the elastic wave resonator (Paragraph 22).
With respect to claim 4, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the at least one low acoustic impedance layer includes a plurality of low acoustic impedance layers (Fig 1A, wherein the reflection layer includes a plurality of both high and low acoustic impedance layers).
With respect to claim 5, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 1. Kimura et al. discloses that the at least one high acoustic impedance layer includes a plurality of high acoustic impedance layers (Fig 1A, wherein the reflection layer includes a plurality of both high and low acoustic impedance layers).
With respect to claim 6, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 4. Kimura et al. discloses that the plurality of low acoustic impedance layers have a same or substantially same acoustic impedance (Fig 1A, wherein the low acoustic impedance layers are each made of the same material).
With respect to claim 7, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 5. Kimura et al. discloses that the plurality of the high acoustic impedance layers have a same or substantially same acoustic impedance (Fig 1A, wherein the high acoustic impedance layers are each made of the same material).
With respect to claim 8, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 1. Kando discloses that the piezoelectric body is made of lithium niobite (Abstract).
Claims 3, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kando in view of Kimura et al. and Yokota et al. (US 2006/0043822).
With respect to claim 3, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 1.
Kando does not disclose that the elastic wave device is a band pass elastic wave filter, and the operating frequency of the elastic wave device is a center frequency of a pass band of the elastic wave filter.
Yokota et al. teaches an elastic wave device including a band pass elastic wave filter, and the operating frequency of the elastic wave device is a center frequency of a pass band of the elastic wave filter (Paragraph 196).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the band pass filter of Yokota et al. with the elastic wave device of Kando as band pass filters are common features of communications equipment (Paragraphs 195-197 of Yokota et al.). 
With respect to claim 10, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 1.
Kando does not disclose a radio-frequency front-end circuit comprising: the elastic wave filter, and a power amplifier connected to the elastic wave filter
Yokota et al. teaches an elastic wave device including a radio-frequency front-end circuit comprising: the elastic wave filter, and a power amplifier connected to the elastic wave filter (Paragraph 196).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the front end circuit and power amplifier of Yokota et al. with the elastic wave device of Kando as such circuit arrangements are common features of communications equipment (Paragraphs 195-197 of Yokota et al.).
With respect to claim 11, the combination of Kando, Kimura et al., and Yokota discloses the radio-frequency front-end circuit according to claim 10. Kimura et al. discloses that the at least one low acoustic impedance layer includes a plurality of low acoustic impedance layers (Fig 1A, wherein the reflection layer includes a plurality of both high and low acoustic impedance layers).
With respect to claim 12, the combination of Kando, Kimura et al., and Yokota discloses the radio-frequency front-end circuit according to claim 10. Kimura et al. discloses that the at least one high acoustic impedance layer includes a plurality of high acoustic impedance layers (Fig 1A, wherein the reflection layer includes a plurality of both high and low acoustic impedance layers).
With respect to claim 13, the combination of Kando, Kimura et al., and Yokota discloses the radio-frequency front-end circuit according to claim 11. Kimura et al. discloses that the plurality of low acoustic impedance layers have a same or substantially same acoustic impedance (Fig 1A, wherein the low acoustic impedance layers are each made of the same material).
With respect to claim 14, the combination of Kando, Kimura et al., and Yokota discloses the radio-frequency front-end circuit according to claim 12. Kimura et al. discloses that the plurality of the high acoustic impedance layers have a same or substantially same acoustic impedance (Fig 1A, wherein the high acoustic impedance layers are each made of the same material).
With respect to claim 15, the combination of Kando, Kimura et al., and Yokota discloses the radio-frequency front-end circuit according to claim 10. Kando discloses that the piezoelectric body is made of lithium niobite (Abstract).
With respect to claim 17, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 1.
Kando does not disclose a communication apparatus comprising: a radio-frequency front-end circuit including an elastic wave filter including the elastic wave device; a power amplifier connected to the elastic wave filter; and an RF signal processing circuit
Yokota et al. teaches a piezoelectric elastic wave device that includes a communication apparatus comprising: a radio-frequency front-end circuit including an elastic wave filter including the elastic wave device; a power amplifier connected to the elastic wave filter; and an RF signal processing circuit (Paragraphs 195-197).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the communications apparatus and circuit of Yokota et al. with the elastic wave device of Kando as such circuit arrangements are common features of communications equipment (Paragraphs 195-197 of Yokota et al.).
With respect to claim 18, the combination of Kando, Kimura et al., and Yokota et al. discloses the communication apparatus according to claim 17. Kimura et al. discloses that the at least one low acoustic impedance layer includes a plurality of low acoustic impedance layers (Fig 1A, wherein the reflection layer includes a plurality of both high and low acoustic impedance layers).
With respect to claim 19, the combination of Kando, Kimura et al., and Yokota et al. discloses the communication apparatus according to claim 17. Kimura et al. discloses that the at least one high acoustic impedance layer includes a plurality of high acoustic impedance layers (Fig 1A, wherein the reflection layer includes a plurality of both high and low acoustic impedance layers).
With respect to claim 20, the combination of Kando, Kimura et al., and Yokota et al. discloses the communication apparatus according to claim 18. Kimura et al. discloses that the plurality of low acoustic impedance layers have a same or substantially same acoustic impedance (Fig 1A, wherein the low acoustic impedance layers are each made of the same material).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kando in view of Kimura et al. and Kando et al. (US 2014/0225684).
With respect to claim 9, the combination of Kando and Kimura et al. discloses the elastic wave device according to claim 8.
Kando does not disclose that Euler angles of the piezoelectric body are substantially within a range of about 0° ± 50°, about 0° to about 150°, within a range of about 90° ± 10°), within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 35° to about 180°, or within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 0° to about 5°.
Kando et al. teaches an elastic wave device in which Euler angles of the piezoelectric body are substantially within a range of about 0° ± 50°, about 0° to about 150°, within a range of about 90° ± 10°), within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 35° to about 180°, or within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 0° to about 5° (Paragraph 40).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the Euler angles of the lithium niobite of Kando et al. with the elastic wave device of Kando for the benefit of providing a higher acoustic velocity of the surface acoustic wave modes (Paragraph 2 of Kando et al.). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kando in view of Kimura et al., Yokota et al. and Kando et al.
With respect to claim 16, the combination of Kando, Kimura et al., and Yokota et al. discloses the radio-frequency front-end circuit according to claim 15.
Kando does not disclose that Euler angles of the piezoelectric body are substantially within a range of about 0° ± 50°, about 0° to about 150°, within a range of about 90° ± 10°), within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 35° to about 180°, or within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 0° to about 5°.
Kando et al. teaches an elastic wave device in which Euler angles of the piezoelectric body are substantially within a range of about 0° ± 50°, about 0° to about 150°, within a range of about 90° ± 10°), within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 35° to about 180°, or within a range of about 30° ± 5°, within a range of about 90° ± 10°, about 0° to about 5° (Paragraph 40).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the Euler angles of the lithium niobite of Kando et al. with the elastic wave device of Kando for the benefit of providing a higher acoustic velocity of the surface acoustic wave modes (Paragraph 2 of Kando et al.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837